DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final office action is in response to the amendment filed 16 December 2020.
Claims 1-15 are pending. Claims 16-20 are cancelled. Claims 1, 8, and 15 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1-2, 6, 8-9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stolte et al. (US 2015/0242446, published 27 August 2015, hereafter Stolte) and further in view of Linowes et al. (US 9251472, patented 2 February 2016).
As per independent claim 1, Stolte discloses a computer-implemented method comprising:
obtaining user interaction data by monitoring a set of user interactions between a user and one or more data elements of a data table (paragraph 0100: Here, a visual specification is obtained from a user via the interface)
determining a set of data element scores, based at least in part, on the user interaction data (paragraph 0106: Here, based upon user input parameters expressions are generated for querying the database table)
generating a customized data visualization based, at least in part, on the set of data element scores and the data elements of the data table (paragraph 0110: Here, a data visualization is generated for the set of data elements)
Stolte fails to specifically disclose:
wherein the set of user instructions comprises manipulations by the user to the one or more data elements
a set of data element scores indicating a degree of priority to the user of the one or more data elements

wherein the set of user instructions comprises manipulations by the user to the one or more data elements (column 6, line 66- column 7, line 13)
a set of data element scores indicating a degree of priority to the user of the one or more data elements (column 6, line 66- column 7, line 13)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Linowes with Stolte, with a reasonable expectation of success, as it would have enabled a user to prioritize changes based on different metrics. This would have enabled him/her to visualize different data based upon the priority level of the changes.
As per dependent claim 2, Stolte discloses wherein the set of user interactions includes at least one user interaction selected from the group consisting of sorting the data element, filtering the data element (paragraph 0110), and searching the data element (paragraph 0106).
As per dependent claim 6, Stolte discloses wherein determining the set of data element scores comprises modifying an initial set of data element scores (paragraph 0106: Here, the data sets of elements are selected based upon satisfying the query).
With respect to claim 8, the applicant discloses the limitations similar to those in claim 1, and the same rejection is incorporated herein. Stolte further discloses a processor and memory (Figure 5).
With respect to claim 9, Stolte and Linowes disclose the limitations similar to those in claim 8, and the same rejection is incorporated herein. Stolte fails to specifically disclose at least one user interaction selected from the group consisting of: moving a data element and changing a visibility of a data element. However, the examiner takes official notice that editing contents by moving data elements was notoriously well-known in the art at the time of the applicant’s effective filing date. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Stolte, with a reasonable expectation of success, as it would have enabled a user to modify contents by moving the contents to a new location. This would have provided him/her with greater flexibility in editing contents.
With respect to claim 13, the applicant discloses the limitations similar to those in claim 6. Claim 13 is similarly rejected.

Claims 3-5, 10-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stolte and Linowes and further in view of Neels et al. (US 2015/0019537, published 15 January 2015, hereafter Neels).
As per dependent claim 3, Stolte and Linowes disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Stolte, which is analogous to the claimed invention because it is directed toward creating user specified visualizations (paragraphs 0100-0110), fails to specifically disclose determining the set of data element scores comprising implementing a set of rules that specifies increasing a data element score based on a first set of user interactions and decreasing the data element score based on a second set of user interactions. However, Neels, which is analogous to the claimed invention because it is directed toward computing relevance scores for including contents in a display, discloses determining the set of data element scores comprising implementing a set of rules that specifies increasing a data element score based on a first set of user interactions and decreasing the data element score based on a second set of user interactions (paragraphs 0063 and 0088). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Neels with Stolte, with a reasonable expectation of success, as it would have enabled a user to display contents to a user satisfying threshold criteria. This would have enabled for restricting unnecessary information from a display, thus insuring that only relevant content is displayed to a user.
As per dependent claim 4, Stolte and Linowes disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Stolte, which is analogous to the claimed invention because it is directed toward creating user specified visualizations (paragraphs 0100-0110), fails to specifically disclose determining the set of data element scores comprises calculating a product of a number of times a user performs the user interaction and a weight assigns to the user interaction. However, Neels discloses determining the set of data element scores comprises calculating a product of a number of times a user performs the user interaction and a weight assigns to the user interaction. (paragraph 0088: Here, a relevance score is computed at least based on the number of times a field is referenced). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Neels with Stolte, with a reasonable expectation of success, as it would have enabled a user to display contents to a user satisfying threshold criteria. This would have enabled for restricting unnecessary information from a display, thus insuring that only relevant content is displayed to a user.
As per dependent claim 5, Stolte, Linowes, and Neels disclose the limitations similar to those in claim 4, and the same rejection is incorporated herein. Stolte fails to specifically disclose a time decay factor. However, the examiner takes official notice that use of a time decay factor was notoriously well-known in the art at the time of the applicant’s effective filing date as allowing means to remove stale items. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Stolte-Neels, with a reasonable expectation of success, as it would have allowed for removing stale contents from a user’s display. This would have ensured that he/she was only viewing recently requested data, and not out of date data.
With respect to claims 10-12, the applicant discloses the limitations similar to those in claims 3-5, respectively. Claims 10-12 are similarly rejected.
With respect to claim 15, the applicant discloses the limitations similar to those in claim 1, and the same rejection is incorporated herein. Stolte further discloses a computer program product comprising a computer readable storage medium having program instructions (Figure 5); Stolte discloses wherein the set of user interactions includes at least one user interaction selected from the group consisting of sorting the data element, filtering, moving, and changing a visibility of the data element (paragraph 0110), and searching the data element (paragraph 0106); and Stolte discloses wherein determining the set of data element scores comprises modifying an initial set of data element scores (paragraph 0106: Here, the data sets of elements are selected based upon satisfying the query).
Further, Stolte, which is analogous to the claimed invention because it is directed toward creating user specified visualizations (paragraphs 0100-0110), fails to specifically disclose determining the set of data element scores comprising implementing a set of rules that specifies increasing a data element score based on a first set of user interactions and decreasing the data element score based on a second set of user interactions. However, Neels, which is analogous to the claimed invention because it is directed toward computing relevance scores for including contents in a display, discloses determining the set of data element scores comprising implementing a set of rules that specifies increasing a data element score based on a first set of user interactions and decreasing the data element score based on a second set of user interactions (paragraphs 0063 and 0088). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Neels with Stolte, with a reasonable expectation of success, as it would have enabled a user to display contents to a user satisfying threshold criteria. This would have enabled for restricting unnecessary information from a display, thus insuring that only relevant content is displayed to a user.
Finally, Stolte, which is analogous to the claimed invention because it is directed toward creating user specified visualizations (paragraphs 0100-0110), fails to specifically disclose determining the set of data element scores comprises calculating a product of a number of times a user performs the user interaction and a weight assigns to the user interaction. However, Neels discloses determining the set of data element scores comprises calculating a product of a number of times a user performs the user interaction and a weight assigns to the user interaction. (paragraph 0088: Here, a relevance score is computed at least based on the number of times a field is referenced). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Neels with Stolte, with a reasonable expectation of success, as it would have enabled a user to display contents to a user satisfying threshold criteria. This would have enabled for restricting unnecessary information from a display, thus insuring that only relevant content is displayed to a user.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Stolte and Linowes and further in view of Barzelay et al. (US 2020/0233898, filed 22 January 2019, hereafter Barzelay).
As per dependent claim 7, Stolte discloses the limitations similar to those in claim 6, and the same rejection is incorporated herein. Stolte fails to specifically disclose wherein the initial set of data element scores corresponds to a group of users having user profiles that match a persona. However, the examiner takes official notice that identifying a group of users and calculating scores based upon interactions by users of the group was notoriously well-known in the art at the time of the applicant’s effective filing date. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Stolte, with a reasonable expectation of success, as it would have enabled a user to view contents identified by other users in his/her group, in order to collaborate. This would have enabled the group of users to more efficiently collaborate on visualization data.
Further, Stolte fails to specifically disclose an aggregate degree of priority to the user of the one or more data items. However, Barzelay, which is analogous to the claimed invention because it is directed toward prioritizing contents based on item scores, discloses an aggregate degree of priority to the user of the one or more data items (Figure 8; paragraph 0040). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Barzelay with Stolte, with a reasonable expectation of success, as it would have enabled a user to prioritize contents based upon multiple scores. This would have provided a more effective prioritization of contents.
With respect to claim 13, the applicant discloses the limitations similar to those in claim 7. Claim 13 is similarly rejected.

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Linowes.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130.  The examiner can normally be reached on 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144